TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-14-00329-CR



                                 Brandon Robisheaux, Appellant

                                                   v.

                                    The State of Texas, Appellee


     FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
         NO. CR2012-042, HONORABLE R. BRUCE BOYER, JUDGE PRESIDING



                                              ORDER


PER CURIAM

                Appellant’s brief was originally due November 24, 2014. On counsel’s motions, the

deadline for filing was extended to April 3, 2015. On April 14, this Court’s clerk’s office sent

appellant’s counsel a letter notifying her that the brief was overdue and requesting a response no

later than April 24. On May 6, counsel filed a fourth motion requesting that the Court extend the

time for filing appellant’s brief an additional 63 days. We grant the motion for extension of time

and order appellant to file a brief no later than June 5, 2015. No further extension of time will be

granted and failure to comply with this order will result in the referral of this case to the trial court

for a hearing under Rule 38.8(b) of the Texas Rules of Appellate Procedure.

                It is ordered on May 8, 2015.
Before Justices Puryear, Pemberton, and Bourland

Do Not Publish




                                             2